COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Gilbert Kouba, individually and as representative of the Estate of
                              Audrey Kouba; Karen Williams; and Curtis Kouba v. Northland
                              Industries, Inc. d/b/a Magnum Fitness; JHTNA Manufacturing,
                              L.L.C.; and Johnson Health Tech North America, Inc.

Appellate case number:        01-18-00252-CV

Trial court case number:      241329-A

Trial court:                  25th District Court of Colorado County


       The Court requests supplemental briefing addressing:

           (i) whether the language of exclusion of warranties in the Commercial Treadmill
               Warranty in Schedule 3.1.17(a)(i) of the Asset Purchase Agreement is effective to
               exclude the implied warranty of merchantability under applicable law;

           (ii) whether and, if so, how the applicable enactment of either section 2-316(2) or
                section 2-316(3) of the Uniform Commercial Code controls this question; and

           (iii) under what jurisdiction’s enactment of the Uniform Commercial Code—
                 Wisconsin’s, Texas’s, or another’s—these questions should be answered.

        The parties’ briefing, if any, is due by Friday, February 15, 2019. The previously noticed
submission date of February 5, 2019, is withdrawn. The appeal will be reset for submission at a
later date. See TEX. R. APP. P. 38.7, 38.9(b).

       It is so ordered.


Justice’s signature: /s/ Gordon Goodman
                     Acting individually


Date: January 29, 2019